--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



FIRST AMENDMENT TO
AMENDED AND RESTATED TRUST AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED TRUST AGREEMENT (this “Amendment”),
dated as of May 27, 2009, is entered into by and among (i) Vestin Realty
Mortgage II, Inc., a Maryland corporation (including any successors or permitted
assigns, the “Depositor”), (ii) The Bank of New York Mellon Trust Company,
National Association, a national banking association, as successor trustee to
The Bank of New York Trust Company, National Association, as property trustee
(in such capacity, the “Property Trustee”), (iii) Michael V. Shustek, an
individual, Daniel Stubbs, an individual, and Rocio Revollo, an individual, each
of whose address is c/o Vestin Realty Mortgage II, Inc., 6149 S. Rainbow Blvd.,
Las Vegas, Nevada 89118, as administrative trustees (in such capacities, each an
“Administrative Trustee” and, collectively, the “Administrative Trustees” and,
together with the Property Trustee and the Delaware Trustee, the “Trustees”) and
(iv) Taberna Preferred Funding VIII, Ltd. (“TPF VIII”) and Taberna Preferred
Funding IX, Ltd. (“TPF IX”, and together with TPF VIII, the “Holders”).
 
Witnesseth
 
Whereas, the Depositor and BNY Mellon Trust of Delaware (successor to The Bank
of New York (Delaware) (the “Delaware Trustee”) have heretofore created a
Delaware statutory trust pursuant to the Delaware Statutory Trust Act by
entering into a Trust Agreement, dated as of June 8, 2007 (the “Original Trust
Agreement”);
 
Whereas, the Depositor and the Trustees amended and restated the Original Trust
Agreement in its entirety by that certain Amended and Restated Trust Agreement
dated as of June 22, 2007 (as amended, modified, supplemented or restated, the
“Trust Agreement”; capitalized terms used herein without definition have the
meanings assigned thereto in the Trust Agreement) by and among the Depositor,
the Property Trustee, the Delaware Trustee and the Administrative Trustees, to
provide for, among other things, (i) the issuance of the Common Securities by
the Trust to the Depositor, (ii) the issuance and sale of the Preferred
Securities by the Trust pursuant to the Purchase Agreement and (iii) the
acquisition by the Trust from the Depositor of all of the right, title and
interest in and to the Notes;
 
Whereas, the Depositor and the Trustees desire to further amend the Trust
Agreement as set forth herein to provide for, among other things, (i) the
cancellation of 23,750 of the Preferred Securities, (ii) the cancellation of a
pro rata portion of the Common Securities, and (iii) the requirement that the
Depositor pay a $250,000 per annum modification fee, payable quarterly on each
Distribution Date until the Trust Securities are paid in full or otherwise
retired; and
 
Whereas, the Holders have agreed to waive certain requirements of the Trust
Agreement in connection with the cancellation of securities on the Effective
Date (as defined below);
 
Now, Therefore, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties, hereby agrees as follows:
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 
AMENDMENTS
 
Section 1.01                                Amendment to Section 1.1.  A new
definition of “Modification Fee” shall be added to Section 1.1 of the Trust
Agreement in alphabetical order, which shall read in its entirety as follows:
 
“Modification Fee” has the meaning specified in Section 4.1(a)(iii).
 
Section 1.02                                Amendment to Section
4.1(a).  Section 4.1(a) of the Trust Agreement is hereby amended and restated to
read in its entirety as follows:
 
“SECTION 4.1                                Distributions/Fees.
 
(a)           The Trust Securities represent undivided beneficial interests in
the Trust Property, and Distributions (including any Additional Interest Amounts
and Modification Fees, as defined below) will be made on the Trust Securities at
the rate, in the amount and on the dates that payments of interest (including
any Additional Interest) and fees are made on the Notes.  Accordingly:
 
(i)           Distributions on the Trust Securities shall be cumulative, and
shall accumulate whether or not there are funds of the Trust available for the
payment of Distributions.  Each date on which Distributions are payable in
accordance with this Section 4.1(a) is referred to as a “Distribution Date.”
 
(ii)           Interest Distributions shall accumulate from June 22, 2007, and,
except as provided in this clause (a)(ii), shall be payable quarterly in arrears
on January 30, April 30, July 30 and October 30 of each year, commencing on July
30, 2007.  Interest Distributions shall accumulate in respect of the Trust
Securities at a fixed rate equal to 8.75% per annum through the Interest Payment
Date in July 2012 (the “Fixed Rate Period”) and thereafter at a variable rate
equal to LIBOR plus 3.50% per annum of the Liquidation Amount of the Trust
Securities, such rate being the rate of interest payable on the Notes.  LIBOR
shall be determined by the Calculation Agent in accordance with Schedule
A.  During the Fixed Rate Period, the amount of interest Distributions payable
for any period less than a full Distribution period shall be computed on the
basis of a 360-day year of twelve 30-day months and the amount payable for any
partial period shall be computed on the basis of the number of days elapsed in a
360-day year of twelve 30-day months.  Upon expiration of the Fixed Rate Period,
the amount of interest payable for any Distribution period will be computed on
the basis of a 360-day year and the actual number of days elapsed in the
relevant Distribution period.  The amount of interest Distributions payable for
any period shall include any Additional Interest amounts in respect of principal
and interest for such period.
 

 
 

--------------------------------------------------------------------------------

 

(iii)           A $250,000 per annum Modification Fee (the “Modification Fee”)
shall accrue from April 30, 2009, and except as provided in this clause
(a)(iii), shall be payable quarterly in arrears in the amount of $62,500 on
January 30, April 30, July 30 and October 30 of each year, commencing on July
30, 2009 to the Holders of the Preferred Securities on a pro rata basis based on
the aggregate Liquidation Amount of Outstanding Preferred Securities; provided
that no portion of the Modification Fee shall be payable with respect to
Preferred Securities cancelled in connection with the First Amendment to Amended
and Restated Trust Agreement dated as of May 27, 2009.  The Modification Fee
payable for any period less than a full Distribution period shall be computed on
the basis of a 360-day year of twelve 30-day months and the actual number of
days elapsed in the period.  The Modification Fee shall be payable until such
time as no Preferred Securities are Outstanding.  The amount of Distributions
payable with respect to the Modification Fee for any period shall include any
Additional Interest amounts in respect of the Modification Fee.
 
(iv)           If any date on which a Distribution is otherwise payable on the
Trust Securities is not a Business Day, then the payment of such Distribution
shall be made on the next succeeding Business Day (and no interest or fees shall
accrue in respect of the amounts whose payment is so delayed for the period from
and after each such date until the next succeeding Business Day), except that,
if such Business Day falls in the next succeeding calendar year, such payment
shall be made on the immediately preceding Business Day, in each case, with the
same force and effect as if made on such date.
 
(v)           Distributions on the Trust Securities, including the Modification
Fee, shall be made by the Paying Agent from the Payment Account and shall be
payable on each Distribution Date only to the extent that the Trust has funds
then on hand and available in the Payment Account for the payment of such
Distributions.”
 
ARTICLE II
CANCELLATION OF SECURITIES
 
Section 2.01                                Cancellation of Preferred Securities
Certificate.  Section 4.9(a) of the Trust Agreement provides that if the
Depositor is the Owner or Holder of any Preferred Securities, it shall have the
right to deliver to the Property Trustee all or such portion of its Preferred
Securities as it elects and, subject to compliance with Sections 2.2 and 3.5 of
the Indenture, receive, in exchange therefore, a Like Amount of Notes.  As of
the Effective Date, the Depositor is the Owner of 23,750 Preferred Securities
with a Liquidation Amount of $23,750,000 (the “Depositor Preferred
Securities”).  On the terms and subject to the conditions set forth in this
Amendment, as of the Effective Date, the Depositor Preferred Securities will be
exchanged for a Like Amount of Notes.  After the exchange, such Depositor
Preferred Securities and a pro rata portion of the Common Securities (the
“Depositor Common Securities” and,

 
 

--------------------------------------------------------------------------------

 

together with the Depositor Preferred Securities, the “Cancelled Securities”)
will be canceled and will no longer be deemed to be Outstanding and all rights
of the Depositor with respect to such Cancelled Securities will
cease.  Furthermore, in lieu of registering such Like Amount of Notes in the
name of the Depositor, the Depositor consents to and does hereby agree that such
Like Amount of Notes shall be immediately cancelled by the Note Trustee under
the Indenture.
 


 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
Section 3.01                                Conditions Precedent.  This
Amendment, including the amendments to the Trust Agreement effected hereby,
shall become effective as of the date (such date, the “Effective Date”) on which
all of the following conditions are satisfied:
 
(a)           the delivery of a counterpart of this Amendment duly executed by
the Depositor, the Property Trustee, each Administrative Trustee, TPF VIII and
TPF IX;
 
(b)           the delivery of a fully executed counterpart of that certain
Second Supplemental Indenture dated as of even date herewith and evidence
satisfactory to the Property Trustee that all conditions precedent to the
effectiveness of such supplemental indenture have been satisfied; and
 
(c)           the Depositor shall have paid the reasonable costs and expenses
(including but not limited to legal fees) of the Property Trustee and the
Delaware Trustee in connection with this Amendment.
 
Promptly after the Effective Date, the Depositor shall cancel or caused to be
cancelled a pro rata portion of the Common Securities.
 
ARTICLE IV
WAIVER OF CERTAIN CONDITIONS
 
Section 4.01                                Waiver of Certain Requirements in
Connection with Cancellation of Securities.  Each of the Depositor, the Holders
and the Administrative Trustees hereto waive, and do hereby direct the Trustee
to waive, all timing and procedural requirements with respect to the
cancellation of the Cancelled Securities, including those set forth in Section
4.9(a) of the Trust Agreement.
 
Section 4.02                                Waiver of Requirement to Deliver Tax
Opinion.  Each of the Depositor, the Holders and the Administrative Trustees
hereby directs the Trustee to enter into this Amendment and hereby waive the
requirement for delivery of the Opinion of Counsel as described in Section
10.3(b) of the Trust Agreement to the effect that this Amendment will not cause
the Trust to be taxable as a corporation or to be classified as other than a
grantor trust for United States federal income tax purposes or that would cause
the Notes to fail or cease to be treated as indebtedness of the Depositor for
United States federal income tax purposes or that
 

 
 

--------------------------------------------------------------------------------

 

would cause the Trust to fail or cease to qualify for the exemption from status
(or from any requirement to register) as an “investment company” under the
Investment Company Act.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Section 5.01                                Representations and Warranties of
the Holders.  Each of TPF VIII and TPF IX hereby severally (and not jointly and
severally) represents and warrants that:
 
(a)           It owns and is the Holder of $28,125,000 of Preferred Securities;
provided subject only to the satisfaction of the conditions precedent set forth
in Article III and consummation of the release of securities and cash to TPF
VIII and TPF IX pursuant to that certain Joint Written Direction Regarding
Custodial Assets dated as of even date herewith (the “Joint Written Direction”)
by and among the Depositor, TPF VIII and TPF IX, each of TPF VIII and TPF IX
shall transfer all right, title and interest in Preferred Securities with a
Liquidation Value of $10,000,000 to the Depositor; and
 
(b)           It (i) consents to the Property Trustee executing and delivering
this Amendment, (ii) directs the Property Trustee to execute and deliver this
Amendment and (iii) agrees to and does hereby release the Property Trustee for
any action taken or to be taken by the Property Trustee in connection with its
execution and delivery of this Amendment and for any liability or responsibility
arising in connection herewith.
 
Section 5.02                                Representations and Warranties of
the Depositor.  The Depositor hereby represents and warrants that:
 
(a)           prior to the release of securities and cash described in the Joint
Written Direction and the cancellation described in Section 2.01, it owns and is
the Holder of $3,750,000 of Preferred Securities; and
 
(b)           concurrently with the Effective Date, it is the beneficial owner
of the Cancelled Securities.
 
Section 5.03                                Representations and Warranties of
Each Party Hereto.  Each party hereto represents and warrants that this
Amendment has been duly and validly executed and delivered by it and is legal,
valid and binding upon and enforceable against it in accordance with its terms.
 
Section 5.04                                Consent and Direction to
Trustee.  By execution of this Amendment, each of the Depositor, the Trust and
the Administrative Trustees (i) consents to the Property Trustee executing and
delivering this Amendment, (ii) directs the Property Trustee to execute and
deliver this Amendment and (iii) agrees to and does hereby release the Property
Trustee for any action taken or to be taken by the Property Trustee in
connection with its execution and delivery of this Amendment and for any
liability or responsibility arising in connection herewith.
 
ARTICLE VI
MISCELLANEOUS PROVISIONS
 

 
 

--------------------------------------------------------------------------------

 

Section 6.01                                Governing Law.  THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE TRUST, THE DEPOSITOR AND
THE TRUSTEES WITH RESPECT TO THIS TRUST AGREEMENT AND THE TRUST SECURITIES SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS.
 
Section 6.02                                No Other Amendments.  Except as
hereby expressly modified, the Trust Agreement and the Securities issued
thereunder are ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect.
 
Section 6.03                                Headings.  The Article and Section
headings are for convenience only and shall not affect the construction of this
Amendment.
 
Section 6.04                                Trustee Acceptance. The Trustee
shall not be responsible in any manner whatsoever for the validity or
sufficiency of this Amendment or the due execution hereof by the by any party
hereto other than the Property Trustee or for or in respect of the recitals and
statements contained herein, all of which recitals and statements are made
solely by the Depositor.
 
Section 6.05                                Counterparts.  This instrument may
be executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Amended and Restated Trust Agreement as of the day and year first above written.
 
VESTIN REALTY MORTGAGE II, INC., as Depositor
 


 


 
By:     /s/ Michael
Shustek                                                                
 
  Name:  Michael Shustek
  Title:  President and Chief Executive Officer
 
VESTIN II CAPITAL TRUST I
 


 
By:     /s/ Michael
Shustek                                                                
          Name:  Michael Shustek
          Title:  Administrative Trustee


THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, a national
banking association, as successor trustee to The Bank of New York Trust Company,
National Association,
as Property Trustee
         
By:   /s/ Bill
Marshall                                                                
 
Name: Bill Marshall
 
Title: Vice President
             
    /s/ Michael V.
Shustek                                                                
      /s/ Daniel Stubbs
Administrative Trustee
Administrative Trustee
Name:  Michael V. Shustek
Name:  Daniel Stubbs
           
  /s/ Rocio
Revollo                                                                
 
Administrative Trustee
 
Name:  Rocio Revollo
 




 
 

--------------------------------------------------------------------------------

 

TABERNA PREFERRED FUNDING VIII, LTD.




By:     /s/ Alasdair
Foster                                                                
Name: Alasdair Foster
Title:  Director




TABERNA PREFERRED FUNDING IX, LTD.




By:     /s/ Alasdair
Foster                                                                
Name: Alasdair Foster
Title:  Director



 
 

--------------------------------------------------------------------------------

 

 